 

INVENTORY PURCHASE AGREEMENT

 

THIS INVENTORY PURCHASE AGREEMENT is made and entered into as of the 21st day of
September 2019 (this “Agreement”) by and among Sylios Corp, a Florida
Corporation (“Buyer”) and Wanshan Engineering Services, LLC, a Wyoming limited
liability company (“Seller” and together with the Buyer, the “Parties”).

 

RECITALS

 

A. Seller currently owns certain inventory at its warehouse located at 150 S.
Pine Island Rd., Suite 300, Plantation, FL 33324, which inventory is set forth
in detail on Schedule A to this Agreement (collectively the “Inventory”).

 

B. Seller desires to sell the Inventory to the Buyer, and Buyer desires to
purchase the Inventory from Seller pursuant to the terms and conditions of this
Agreement.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants contained in this
Agreement and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

Section 1. Sale and Purchase of Inventory.

 

1.1 Sale of Inventory. On the terms and subject to the conditions set forth in
this Agreement, at the Closing (as defined below), Seller will sell, convey,
transfer and assign to Buyer, and Buyer will purchase and accept from Seller,
all right, title and interest in and to all of the Inventory set forth on
Exhibit A (collectively, the “Purchased Inventory”), free and clear of any and
all liens, encumbrances, claims, charges, security interests, rights of Seller
and/or any third party, rights of redemption, equities, and any other
restrictions or limitations of any kind or nature whatsoever (collectively,
“Liens”).

 

1.2 Purchase Price and Payment. As consideration for the acquisition and
purchase of the Purchased Inventory, within 30 days of Closing or upon receipt
of proper title of the to be issued stock certificate, Buyer shall pay to
Seller, Six Million (6,000,000) shares of restricted common stock. In the event
Buyer files a Registration Statement (the “Statement”) with the Securities and
Exchange Commission prior to the one-year anniversary of the execution of this
Agreement, Buyer agrees to include Seller’s shares within the Statement for
resale.

 

1.3 Closing Date. Subject to Section 4, the closing of the transaction
contemplated by this Agreement (the “Closing”) shall take place at such date,
time and place as may be agreed upon by the Parties (the “Closing Date”) but in
any event, no later than two (2) business days following the satisfaction of the
condition set forth in Section 4.1 below.

 

1.4 Method of Conveyance, Transfer, and Assumption. Upon payment of the Purchase
Price, the sale, transfer, conveyance, and assignment by Seller of the Purchased
Inventory to Buyer in accordance with Section 1.1 shall be effected at the
Closing by Seller’s execution and delivery of a Bill of Sale in the form
attached hereto as Exhibit B and delivery of the Purchased Inventory to the
Buyer. In the event Buyer elects not to take immediate physical delivery of the
Purchased Inventory, the Seller shall grant the Buyer the right to warehouse the
Purchased Inventory in its current location for a term of six (6) months rent
free. If Buyer so elects, the Closing shall still be deemed as of the date of
the Bill of Sale.

 

1.5 Taxes. All transfer, sales, use and other taxes or similar charges related
to the sale of the Purchased Inventory to Buyer shall be paid by Seller.

 

Section 2. Liabilities. Buyer is not assuming any debts, obligations or
liabilities of Seller whatsoever, whether known or unknown, actual or
contingent, matured or unmatured, presently existing or arising in the future,
which shall remain the responsibility of Seller.

 

   

 

 

Section 3. Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer:

 

3.1 Organization and Qualification. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

 

3.2 Authorization. Seller has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by Seller of this Agreement and the consummation by Seller of the
transaction contemplated hereby have been duly and validly authorized by all
necessary action on the part of Seller. This Agreement has been duly and validly
executed and delivered by Seller and constitutes a valid and binding obligation
of Seller, enforceable against it in accordance with its terms.

 

3.3 Right to Purchased Inventory. Seller has good and marketable rights to all
of the Purchased Inventory. Upon consummation of the transaction contemplated
hereby, Buyer will acquire good and marketable rights to all of the Purchased
Inventory.

 

3.4 Purchased Inventory. The pricing of the Purchase Inventory on Schedule A
reflects the actual cost of and price paid for such Purchased Inventory

 

Section 4. Conditions to Closing.

 

4.1 Conditions to Obligations of Buyer.

 

(a) The representations and warranties of Seller contained in this Agreement
shall be true in all material respects on the date hereof and on the Closing
Date as though such representations and warranties were made on and as of the
Closing Date.

 

(b) No suit, action or other proceeding shall be pending before any court or
governmental agency to restrain or prohibit the consummation of the transaction
provided for herein or to obtain damages or other relief in connection with this
Agreement or the consummation of such transactions.

 

(c) Buyer shall have received such other certificates and instruments from
Seller as it shall reasonably request in connection with the Closing.

 

Section 5. Termination.

 

5.1 Termination of the Agreement. Buyer may terminate this Agreement prior to
Closing by giving written notice to Seller in the event that Seller is in breach
of any representation, warranty or covenant contained in this Agreement, and
such breach, individually or in combination with any other such breach, is not
cured within five (5) days following delivery by Buyer to Seller of written
notice of such breach.

 

5.2 Effect of Termination. If this Agreement is terminated pursuant to Section
5.1, all obligations of each Party hereunder shall terminate without any
liability of any Party to any other Party.

 

Section 6. General Provisions.

 

6.1 Further Assurances. From time to time after the date hereof, Seller shall
execute and deliver to Buyer such instruments of sale, transfer, conveyance,
assignment, consent, assurance, power of attorney, and other such instruments as
may be reasonably requested by Buyer in order to vest in Buyer all right, title,
and interest in and to the Purchased Inventory. The Parties shall each provide
the other with such assistance as may be reasonably requested by the other in
connection with this transaction.

 

6.2 Expenses. Except as otherwise provided herein, each Party shall bear its own
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby.

 

   

 

 

6.3 Governing Law and Venue. This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Florida
without giving effect to the conflict of laws rules thereof. The Parties agree
that the state courts in Hillsborough County, Florida or the federal courts in
the Middle District of Florida, Tampa Division, will be the venue for any
litigation brought by either of the Parties to resolve any and all disputes
arising under this Agreement, and the Parties further agree that said courts
will have personal jurisdiction over the Parties for any such litigation.

 

6.4 Entire Agreement; Amendment and Waiver. This Agreement and all exhibits
hereto set forth the entire understanding of the Parties with respect to the
subject matter hereof and may be modified only by a written instrument duly
executed by each Party. Except as herein expressly provided to the contrary, no
breach of any covenant, agreement, warranty or representation shall be deemed
waived unless expressly waived in writing by the Party who might assert such
breach.

 

6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

6.6 Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 

6.7 Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
duly given when delivered to the Party to whom addressed or when sent by
facsimile (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the Parties, their successors in interest,
or their assignees at such addresses as the Parties may designate by written
notice.

 

6.8 Assignment; Binding Effect. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof nor any of the
documents executed in connection herewith may be assigned by any Party without
the prior written consent of the other Parties. Except as provided in the
previous sentence, this Agreement and all of the rights and obligations
hereunder shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors and assigns. Any attempted assignment in
violation of this Agreement shall be null and void.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.

 

  BUYER:       SYLIOS CORP         By: /s/ Jimmy Wayne Anderson   Name: Jimmy
Wayne Anderson   Title: President         SELLER:       WANSHAN ENGINEERING
SERVICES, LLC         By: /s/ Brent Tantillo   Name: Brent Tantillo   Title:
Managing Member

 

   

 

 

Exhibit A

 

Purchased Inventory

 

1,000 Ampt by Zeus Wireless Bluetooth 4.1 Stereo Earbuds with Charger

 

Description:

 

●SMART MULTIPOINT CONNECTIVITY: Pair the AMPT stereo Bluetooth earphones with
each other for a stereo experience. In single earbud mode, each wireless headset
can connect with two Bluetooth source devices like your iPhone or Android phone,
iPad, tablet, or laptop simultaneously. If you are streaming music from your
iPad, and receive an incoming call on your iPhone, the wireless earphones will
recognize this and allow you to take the call seamlessly without the hassle of
repairing. ●TRULY WIRELESS STEREO PAIRING VIA BLUETOOTH 4.1: Pairing 2 cordless
earbuds wirelessly like Apple AirPods, making it the smallest stereo Bluetooth
headset on the market. Bluetooth 4.1 with advanced audio decode technology
enables wireless connections to your smartphones and other Bluetooth devices and
gives these ultra-small stereo wireless headphones unparalleled sound quality.
This package includes TWO (2) AMPT wireless earbuds to operate in the stereo
Bluetooth headphones mode. ●ACTIVATE SIRI, VOICE COMMANDS, AND UNPARALLELED
SOUND QUALITY: Siri is just a touch away via the main button on either of the
cordless earbuds. You never have to take your smartphone out of your pocket,
giving you a genuine hands-free, wireless stereo experience. Voice prompts for
calls, pairing and caller ID are transmitted directly to the wireless headset.
Noise reduction and echo cancellation technology filters ambient noise and
enables clearer sound during calls and when listening to music. ●LONG BATTERY
LIFE WITH DUAL-FUNCTION PORTABLE CHARGER: With the portable charging system,
your AMPT Bluetooth earbuds will never run out of battery. The dual-function
portable charger allows you to charge both wireless earbuds on-the-go. The
enhanced battery in the wireless headphones allows up to 3 hours for music and
calls on a single charge. ●COMFORTABLE, NON-INVASIVE, AND DESIGNED FOR SPORT
Compatible with iPhone 7/7 Plus/6s/6s Plus/6/6 Plus/SE/5s/5/4s/iPod/iPad/iPad
Mini/iPad Pro/Macbook/Macbook Air/Macbook Pro/iMac/Mac Pro/Mac Mini/Samsung
Galaxy S6/S5/S4/S6
Edge/Edge+/7/6/5/4/3/Edge/Android/Windows/tablets/laptops/computers.

 

   

 

 

Exhibit B

 

BILL OF SALE

 

This BILL OF SALE (“Bill of Sale”) is dated as of September 25, 2019 from
Wanshan Engineering Services LLC (“Seller”) to Sylios Corp
(“Buyer”)(collectively the “Parties”).

 

RECITALS

 

A. Seller and Buyer are parties to an Inventory Purchase Agreement, dated as of
September 21, 2019 (the “Purchase Agreement”).

 

B. Pursuant to the Purchase Agreement, Buyer is purchasing from Seller the
Purchased Inventory referred to in Section 1.1 of the Purchase Agreement.

 

C. Seller has agreed, pursuant to Section 1.4 of the Purchase Agreement, to
execute and deliver this Bill of Sale to Buyer for the purpose of transferring
to and vesting in Buyer title to the Purchased Inventory, which Seller is
selling to Buyer pursuant to the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged:

 

1. Seller does hereby sell, transfer, assign and vest in Buyer, its successors
and assigns forever, all of its right, title and interest in and to the
Purchased Inventory referred to in Section 1.1 and set forth on Schedule A of
the Purchase Agreement.

 

2. Seller hereby appoints Buyer, its successors and assigns, as Seller’s true
and lawful representative, with full power of substitution, in Seller’s name and
stead, on behalf and for the benefit of Buyer, its successors and assigns, to
demand and receive any and all of the Purchased Inventory and to give receipts
and releases for and in respect of the Purchased Inventory, or any part thereof,
and from time to time to institute and prosecute in Seller’s name, at the sole
expense and for the benefit of Buyer, its successors and assigns, any and all
proceedings at law, in equity or otherwise, which Buyer, its successors and
assigns, may reasonably deem necessary for the collection or reduction to
possession of any of the Purchased Inventory.

 

3. This Bill of Sale shall be binding on and inure to the benefit of and be
enforceable by the Parties hereto and their respective successors and assigns.
Nothing in this Bill of Sale shall be deemed to create or imply any right or
benefit in any person other than Buyer or Seller, or their respective successors
and assigns.

 

4. This Bill of Sale is subject to the terms and conditions of the Purchase
Agreement and shall be governed and enforced in accordance with the laws of the
State of Florida without giving effect to the conflict of law rules thereof. The
Parties agree that the state courts in Hillsborough County, Florida or the
federal courts in the Middle District of Florida, Tampa Division, will be the
venue for any litigation brought by either of the Parties to resolve any and all
disputes arising under this Agreement, and the Parties further agree that said
courts will have personal jurisdiction over the Parties for any such litigation.

 

5. Nothing in this Bill of Sale shall alter any liability or obligation of
Seller arising under the Purchase Agreement, which shall govern the
representations, warranties and obligations of the Parties with respect to the
Purchased Inventory. The representations and warranties set forth in the
Purchase Agreement shall survive the execution of this Bill of Sale.

 

6. This Bill of Sale may be executed by facsimile signature and a facsimile
signature shall constitute an original signature for all purposes.

 

   

 

 

IN WITNESS WHEREOF, this Bill of Sale has been executed under seal as of the day
and year first written above.

 

 

Wanshan engineering services lLC

        By: /s/ Brent Tantillo   Name: Brent Tantillo   Title: Managing Member

 

   

 

 